DETAILED ACTION
This action is in response to the claims filed 07/11/2019. Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
organizing the human knowledge and the received system information into a digital twin graph (DTG);
performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS;
providing the generated engineering option to a user in the at least one user tool.  
extracting human knowledge from at least one user tool;
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass the following: “organizing the human knowledge and the received system information into a digital twin graph (DTG);” and “performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS;” and “and providing the generated engineering option to a user in the at least one user tool” and “extracting human knowledge from at least one user tool;” ([each amounting to an evaluation performed in the human mind with pen and paper]). Each cited limitation amounts to collecting and analyzing data. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a receiving system information from a cyber-physical system (CPS)” that amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the additional elements of “receiving system information from a cyber-physical system (CPS)” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that receiving system information amounts to receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i). According to MPEP 2106.05(d)(II)(i), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 2
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
recording a plurality of user actions in the at least one user tool;

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass the following: “recording a plurality of user actions in the at least one user tool;” ([each amounting to an evaluation performed in the human mind with pen and paper]). Each cited limitation amounts to collecting and analyzing data .As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “storing the plurality of user actions in chronological order to create a series of user actions;” and “and storing historical data relating a plurality of stored series of user actions.” which amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the additional elements of “storing the plurality of user actions in chronological order to create a series of user actions;” and “and storing historical data relating a plurality of stored series of user actions.” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that storing data in a database amounts to storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv). According to MPEP 2106.05(d)(II)(iv), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 3
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
 wherein the at least one user tool is a computer aided technology (CAx) engineering front end.  

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “extracting human knowledge from at least one user tool;” and further defines the abstract idea, the  above limitation including: “wherein the at least one user tool is a computer aided technology (CAx) engineering front end.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
 wherein extracting human knowledge from the at least one user tool comprises: recording, … a time series of modeling steps performed by a user.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a computer aided technology”), the above limitations in the context of this claim encompass “extracting human knowledge from at least one user tool;” and further defines the abstract idea, the  above limitation including: “recording,… a time series of modeling steps performed by a user.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
 wherein extracting human knowledge from the at least one user tool comprises: recording, … a time series of simulation setup steps performed by a user.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a computer aided technology”), the above limitations in the context of this claim encompass “extracting human knowledge from at least one user tool;” and further defines the abstract idea, the  above limitation including: “recording…a time series of simulation setup steps performed by a user.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 6
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
 wherein extracting human knowledge from the at least one user tool comprises: recording, … a time series of material assignment steps performed by a user.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a computer aided technology”), the above limitations in the context of this claim encompass “extracting human knowledge from at least one user tool;” and further defines the abstract idea, the  above limitation including: “recording … a time series of material assignment steps performed by a user.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 7
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
arranging the DTG in a layered architecture…
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “arranging the DTG in a layered architecture comprising: a core containing the DTG; a first layer defining a digital twin interface language providing a common syntactic and semantic abstraction of domain-specific data; a second layer comprising components of a cognitive CPS; and a third layer comprising advanced CPS applications.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 8
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the components of the cognitive CPS comprise: applications for providing self-awareness of the CPS; applications for providing self-configuration of the CPS; applications for providing self-healing through a resilient architecture of the CPS; and applications for generative design of components or sub-systems in the CPS.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein the components of the cognitive CPS comprise: applications for providing self-awareness of the CPS; applications for providing self-configuration of the CPS; applications for providing self-healing through a resilient architecture of the CPS; and applications for generative design of components or sub-systems in the CPS.” ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 9
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the DTG is configured to change over time.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the  above limitation including: “wherein the DTG is configured to change over time.  .”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 10
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the DTG changes over time through at least one of the following: an addition of a node; a removal of a node; an addition of an edge connecting two nodes; and a removal of an edge previously connected two nodes.  
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein the DTG changes over time through at least one of the following: an addition of a node; a removal of a node; an addition of an edge connecting two nodes; and a removal of an edge previously connected two nodes. ”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 11
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein a change of the DTG occurring between a first point in time and a second point in time creates a causal dependency that may be used by the one or more machine learning techniques to generate the engineering option. 
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein a change of the DTG occurring between a first point in time and a second point in time creates a causal dependency that may be used by the one or more machine learning techniques to generate the engineering option.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 12
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the one or more machine learning techniques comprises reinforcement learning.  
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS” and further defines the abstract idea, the above limitation including: “wherein the one or more machine learning techniques comprises reinforcement learning.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 13
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the one or more machine learning techniques comprises generative adversarial networks
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS” and further defines the abstract idea, the above limitation including: “wherein the one or more machine learning techniques comprises generative adversarial networks”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 14
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the one or more machine learning techniques comprises deep learning.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS” and further defines the abstract idea, the above limitation including: “wherein the one or more machine learning techniques comprises deep learning.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 15
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the DTG comprises a plurality of sub-graphs, each of the sub-graphs representative of a component of the CPS.
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein the DTG comprises a plurality of sub-graphs, each of the sub-graphs representative of a component of the CPS.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 16
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the DTG comprises an edge connecting a first sub-graph and a second sub-graph, the edge representative of a relationship between a first component represented by the first sub-graph and a second component represented by the second sub-graph.  
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein the DTG comprises an edge connecting a first sub-graph and a second sub-graph, the edge representative of a relationship between a first component represented by the first sub-graph and a second component represented by the second sub-graph”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 17
Step 1 Analysis: The claim is directed to a [A method of performing cognitive engineering], which is directed to [a process], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A method of performing cognitive engineering]. Each of the following limitations:
wherein the DTG comprises a plurality of nodes and a plurality of edges, each edge connecting two nodes of the plurality of nodes and each edge representative of a relationship between the associated two nodes, the relationship relating to data for improving a future design of the CPS.
 as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. The above limitations in the context of this claim encompass “organizing the human knowledge and the received system information into a digital twin graph (DTG)” and further defines the abstract idea, the above limitation including: “wherein the DTG comprises a plurality of nodes and a plurality of edges, each edge connecting two nodes of the plurality of nodes and each edge representative of a relationship between the associated two nodes, the relationship relating to data for improving a future design of the CPS.”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 18
Step 1 Analysis: The claim is directed to a [A system for cognitive engineering], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A system for cognitive engineering]. Each of the following limitations:
construct a digital twin graph representative of the CPS;
generate at least one engineering option of the CPS.

as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language ( “a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”),  The above limitations in the context of this claim encompass the following: “extracting and storing user actions in at least one user tool;” and “construct a digital twin graph representative of the CPS;” and “generate at least one engineering option of the CPS.” ([each amounting to an evaluation performed in the human mind with pen and paper]). Each cited limitation amounts to collecting and analyzing data. As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”), as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “a database for extracting and storing user actions in at least one user tool” which amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). In addition, the claim recites additional element(s) “at least one machine learning technique” that only generally link the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the additional elements of “a database for extracting and storing user actions in at least one user tool” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that storing data and extracting in a database amounts to storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv). According to MPEP 2106.05(d)(II)(iv), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.

Regarding Claim 19
Step 1 Analysis: The claim is directed to a [A system for cognitive engineering], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A system for cognitive engineering]. Each of the following limitations:
record and save a time-sequence of user actions performed in the at least one user tool
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language ( “extraction tool, operable by the computer processor”, “a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”),  The above limitations in the context of this claim encompass the following: “record and save a time-sequence of user actions performed in the at least one user tool” ([each amounting to an evaluation performed in the human mind with pen and paper]). Each cited limitation amounts to collecting and analyzing data .As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“a database”, “a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”), as drafted, are reciting generic computer components.  The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, the claim recites additional element(s) “store a historical record of a plurality of time-sequences of user actions in the database.” which amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Further, the additional elements of “store a historical record of a plurality of time-sequences of user actions in the database” are insignificant extra-solution activities that are considered well-understood, routine, conventional activities. Examiner notes that storing data in a database amounts to storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv). According to MPEP 2106.05(d)(II)(iv), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner”. As such, the insignificant extra-solution activities are considered well-understood, routine, conventional activities. Therefore, the claim is not patent eligible.
Regarding Claim 20
Step 1 Analysis: The claim is directed to a [A system for cognitive engineering], which is directed to [a machine], one of the statutory categories.
Step 2A Prong One Analysis: The claim recites [A system for cognitive engineering]. Each of the following limitations:
 wherein the at least one user tools comprises a computer aided technology (CAx).
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a database”, “a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”),  The above limitations in the context of this claim encompass “extracting and storing user actions in at least one user tool;” and further defines the abstract idea, the  above limitation including: “wherein the at least one user tools comprises a computer aided technology (CAx).”  ([each amounting to an evaluation performed in the human mind with pen and paper]). As such the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception in not integrated into a practical application. In particular, the claim recites additional element(s) that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of (“a database”, “a cyber-physical system (CPS) comprising at least one physical component”, “a computer processor in communication with the database and the at least one physical component”), as drafted, are reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan et al US Document US 20180075359 A1, hereinafter Brennan.

Claim 1
Brennan teaches, A method of performing cognitive engineering comprising: extracting human knowledge from at least one user tool; (0073 “The knowledge graph extension engine 120 comprises hypothesis tenets logic 122 which provides interfaces and data structures that allow subject matter experts (SMEs) to establish the tenets for generating hypotheses from data present in one or more knowledge bases and/or knowledge graphs” the extension engine is a tool that allows an interface between the system and the subject matter experts, that provide human knowledge) receiving system information from a cyber-physical system (CPS); (0069 “The knowledge graph data structures 140, as well as the data in the one or more corpora 130 from which the knowledge graph data structures 140 are generated, may represent various entities and relationships between entities depending upon the particular implementation of the illustrative embodiments The knowledge graph extension engine 120 takes an original knowledge graph, identifies entities/relationships present in that knowledge graph” 0070 “it should be appreciated that the term “entity” as it is used herein refers to any person, place, thing, event, or the like, which may physically or virtually exist.” A knowledge graph representing entities is received, those entities are representations of physical things, thus “information from a cyber-physical systems”) organizing the human knowledge and the received system information into a digital twin graph (DTG); (0076 “A user, e.g., a user of client computing device 110, may submit an input question or request to the cognitive system” 0077 “based on the question or request received, the cognitive system 100, as part of its processing to generate an answer to the input question or request, may invoke the operation of the knowledge graph extension engine 120 to perform its operations for extending the case knowledge graph” the extended knowledge graph incorporates information from the human user and the previous system knowledge to form a new knowledge corresponding to the DTG) performing one or more machine learning techniques on the DTG to generate an engineering option relating to the CPS; and providing the generated engineering option to a user in the at least one user tool. ( 0041 “A cognitive system performs one or more computer-implemented cognitive operations that approximate a human thought process as well as enable people and machines to interact in a more natural manner so as to extend and magnify human expertise and cognition. A cognitive system comprises artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic…”0066 “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers”  0065 The cognitive system 100 is configured to implement the pipeline 108, which hereafter will be referred to as QA pipeline 108 using the QA system pipeline” 0069 As shown in FIG. 1, the cognitive system 100 is further augmented,… for implementing a knowledge graph extension engine 120 which operates on one or more knowledge graphs 140…” the cognitive system uses machine learning techniques, including NLP, to generate a response using the knowledge graphs, DTG, and provides said responds to users.)

Claim 7

Brennan teaches the method of claim 1
Further Brennan teaches, arranging the DTG in a layered architecture comprising: a core containing the DTG; (0120 “As shown in FIG. 3, in accordance with one illustrative embodiment, the pipeline 300 operates, at least in part, based on knowledge graph data structures 396 that represent knowledge extracted from the corpus or corpora 345, 347, i.e. entities and their relationships. An initial set of knowledge graphs 396 may be generated by analysis of the corpus or corpora” Figure 3 depicts the pipeline, which describes the layers of the DTG as features. The core corresponds to the ingestion engine.) a first layer defining a digital twin interface language providing a common syntactic and semantic abstraction of domain-specific data; (0109 “hat is, a user inputs, via a user interface, an input question for which the user wishes to obtain an answer, e.g., “Who are Washington's closest advisors?” In response to receiving the input question, the next stage of the QA pipeline 300, i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics.” The NLP techniques described in the first analysis stage of the pipeline, corresponds to the first layer. Which provides a means for understand natural language from the user which follows common syntactic and semantic abstractions of domain specific data.) a second layer comprising components of a cognitive CPS; (0113 “The QA pipeline 300, in stage 350, then performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or “candidate answer,” as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question” synthesizing answers through deep analysis corresponds to cognitive CPS, because the answers are related to the domain specific cyber physical system, to which the knowledge graph represents) and a third layer comprising advanced CPS applications. (0117 and Figure 3 “In the synthesis stage 360, the large number of scores generated by the various reasoning algorithms are synthesized into confidence scores or confidence measures for the various hypotheses. This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA pipeline 300 and/or dynamically updated” the next stage in the pipeline corresponds to advanced reasoning based on the output of the 2nd layer, it is advanced because it constitutes additional or advanced processing on the confidence scores to further update the model.)

Claim 8
Brennan teaches the method of claim 1
Further Brennan teaches, wherein the components of the cognitive CPS comprise: applications for providing self-awareness of the CPS; (0022 “This process may be repeated until a termination condition is reached where further expansion of the knowledge graph is no longer performed, e.g., confidence values associated with one or more of the hypotheses in the set of hypotheses reach a predetermined threshold level.” Continuing re-configuration/ knowledge extension until a threshold level is met corresponds to self-awareness of ending conditions and current state of the knowledge graph) applications for providing self-configuration of the CPS; (¶0089 “The final answer output by the pipeline 108 may be added to the case knowledge graph 140 for the case as an additional node or nodes and relationship edge(s). This may instigate a subsequent iteration of the knowledge graph extension engine 120 based on the newly extended case knowledge graph.” Learning to add nodes based on answers corresponds to self-configuration of graph.) applications for providing self-healing through a resilient architecture of the CPS; (¶0005 “The method further comprises identifying, by the data processing system, at least one candidate missing edge connecting at least one node of the first knowledge graph to at least one other node not present in the first knowledge graph and evaluating, by the data processing system, the at least one candidate missing edge to determine if the at least one candidate missing edge should be added to the first knowledge graph.” discovering hidden relationships to be added to the knowledge graph corresponds to providing self-healing.) and applications for generative design of components or sub-systems in the CPS. (¶0021 “The illustrative embodiments analyze partial entity/relationships matches associated with entities/relationships in a knowledge graph and entities/relationships in other knowledge graphs to generate a set of candidate questions in natural language for presentation to a human analyst and/or a cognitive system to prove/disprove a set of hypotheses….Questions or queries directed to these potential other entities and relationships may then be generated to determine whether, and how, to expand the knowledge graph.” Generating questions to be answered by a human amounts to generative design relating to components or entities of the graph.)

Claim 9
Brennan teaches the method of claim 1
Further Brennan teaches, wherein the DTG is configured to change over time. (¶0069 “Based on this identification, evaluation of the candidate extensions is performed and, if there is sufficient confidence to include the additional candidate extension to the original knowledge graph, the knowledge graph data structure is extended to include the candidate extension. This may result in additional hypotheses or questions/queries to be evaluated by the cognitive system 100 which can then feed back into the knowledge graph extension engine 120.” The knowledge graph extension engine provides the feedback system that causes the knowledge graph to change overtime with new hypothesis.)

Claim 10 
Brennan teaches the method of claim 9
Further Brennan teaches, wherein the DTG changes over time through at least one of the following: an addition of a node; a removal of a node; an addition of an edge connecting two nodes; and a removal of an edge previously connected two nodes. (¶0085 “The identification of additional nodes and relationships that are present within other knowledge graphs and which are coupled to the matching portion via edge nodes, essentially identifies candidate missing edges and corresponding additional entity nodes for evaluation as to whether similar missing edges and nodes should be added to the current case knowledge graph” Nodes or edges can be added based on the identification process.)

Claim 11
Brennan teaches the method of claim 10
Further Brennan teaches, wherein a change of the DTG occurring between a first point in time and a second point in time creates a causal dependency that may be used by the one or more machine learning techniques to generate the engineering option (¶0090 “The iterative process may be performed until a stopping point is reached, e.g., no further nodes and edges are added to the case knowledge graph. This iterative process may favor immediate or direct candidate edges which are the edges that have a relationship with known entities in the original case knowledge graph. In subsequent iterations, edges that have indirect or non-immediate candidate edges with a known entity in the original case knowledge graph may be evaluated. In this way, as questions/queries are generated and answered with each iteration, progression is made out to a next outer layer of edges having more indirectness to the original case knowledge graph.”  0022 “As the questions are answered by the human analyst or cognitive system, the probability of existing hypotheses being correct, e.g., a confidence value for a hypothesis, are recalculated based on the newly acquired entities and relationships indicated in the answers to the questions” the confidence values indicate a causal relationship between newly acquired entities at a second time point, the relationship is used to rank answers that are generated as described in the following. ¶0089 “the pipeline 108 may process the input question/query to generate candidate answers to the question/query, find supporting evidence for the candidate answers from the corpora 130, rank the candidate answers according to confidence scoring based on the supporting evidence” as stated previously in the rejection of claim 1, the candidate generation is informed by NLP, a machine learning technique. As described here the confidence values, indicating recently acquired entities are used to inform the candidate generation.)

Claim 15
Brennan teaches the method of claim 1
Further Brennan teaches, wherein the DTG comprises a plurality of sub-graphs, each of the sub-graphs representative of a component of the CPS. (0080 “The tuples in the knowledge graph that are supportive/not supportive of the hypothesis are used by the hypothesis set generation logic 124 to generate a sub-knowledge graph that represents the portion of the case knowledge graph that corresponds to the hypothesis. This sub-knowledge graph represents the knowledge present in the case knowledge graph that is useful in evaluating the hypothesis” a sub knowledge graph represents a sub set of information relevant to a particular hypothesis or feature. 0083 “It should be appreciated that there are a variety of techniques that may be used to match sub-knowledge graphs and/or the underlying tuples to portions of other knowledge graphs or other portions of the knowledge base” the knowledge graph is made up of underlying tuples, which can may be supportive or not supportive of sub graphs generated by the generation logic for each hypothesis. Therefore the knowledge graph consists of a plurality of potentially matching subgraphs each representing a component of the CPS. )

Claim 16
Brennan teaches the method of claim 15
Further Brennan teaches, wherein the DTG comprises an edge connecting a first sub-graph and a second sub-graph, the edge representative of a relationship between a first component represented by the first sub-graph and a second component represented by the second sub-graph. (¶0083 “It should be appreciated that there are a variety of techniques that may be used to match sub-knowledge graphs and/or the underlying tuples to portions of other knowledge graphs or other portions of the knowledge base… 0095 “a knowledge graph is analyzed to generate one or more hypotheses for investigation and the corresponding sub-knowledge graph, or portion of the evidence board, is matched elsewhere with other case evidence boards (other knowledge graphs) to generate a set of weighted/prioritized candidate missing edges, e.g., set of other entities and relationships to further pursue with investigation” the missing edges correspond to the relationship between two sub graphs, where entities correspond to first and second components)

Claim 17
Brennan teaches the method of claim 1
Further Brennan teaches, wherein the DTG comprises a plurality of nodes and a plurality of edges, each edge connecting two nodes of the plurality of nodes and each edge representative of a relationship between the associated two nodes, the relationship relating to data for improving a future design of the CPS. ¶0005 “a first knowledge graph comprising nodes representing entities and edges between nodes. Each edge represents a relationship between the nodes directly connected to each other by the edge.” 0019 “Using this information with the information in the original knowledge graph of the criminal investigation, one would then be given further evidence to prove/disprove the existence of the relationship between Mary and John that Mary knows John.” The relationship is used to provide further prove in investigative contexts, but noted in the application to be usable in other contexts. Thus improving the representation of the domain specific information for future use.)

Claim 18
Brennan teaches, A system for cognitive engineering comprising: a database for extracting and storing user actions in at least one user tool; (0073 “The knowledge graph extension engine 120 comprises hypothesis tenets logic 122 which provides interfaces and data structures that allow subject matter experts (SMEs) to establish the tenets for generating hypotheses from data present in one or more knowledge bases and/or knowledge graphs [database]” the extension engine is a tool that allows an interface between the system and the subject matter experts, that provide human knowledge) cyber-physical system (CPS) comprising at least one physical component; (0069 “The knowledge graph data structures 140, as well as the data in the one or more corpora 130 from which the knowledge graph data structures 140 are generated, may represent various entities and relationships between entities depending upon the particular implementation of the illustrative embodiments The knowledge graph extension engine 120 takes an original knowledge graph, identifies entities/relationships present in that knowledge graph” 0070 “it should be appreciated that the term “entity” [CPS] as it is used herein refers to any person, place, thing, event, or the like, which may physically or virtually exist.” A knowledge graph representing entities is received, those entities are representations of physical things, thus “information from a cyber-physical systems”) a computer processor in communication with the database and the at least one physical component (¶0005 “a data processing system comprising at least one processor and at least one memory [database], the at least one memory comprising instructions which are executed by the at least one processor configure the at least one processor to perform the method [in communication]. The method comprises receiving, by the data processing system, a first knowledge graph comprising nodes representing entities and edges between nodes” the knowledge graph represents the physical component.) construct a digital twin graph representative of the CPS; (0076 “A user, e.g., a user of client computing device 110, may submit an input question or request to the cognitive system” 0077 “based on the question or request received, the cognitive system 100, as part of its processing to generate an answer to the input question or request, may invoke the operation of the knowledge graph extension engine 120 to perform its operations for extending the case knowledge graph” the extended knowledge graph incorporates information from the human user and the previous system knowledge to form a new knowledge corresponding to the DTG) and at least one machine learning technique, executable by the computer processor and configured to generate at least one engineering option of the CPS.   ( 0041 “A cognitive system performs one or more computer-implemented cognitive operations that approximate a human thought process as well as enable people and machines to interact in a more natural manner so as to extend and magnify human expertise and cognition. A cognitive system comprises artificial intelligence logic, such as natural language processing (NLP) based logic, for example, and machine learning logic…”0066 “The cognitive system 100 parses and interprets the question via a QA pipeline 108, and provides a response to the cognitive system user, e.g., cognitive system user 110, containing one or more answers to the question. In some embodiments, the cognitive system 100 provides a response to users in a ranked list of candidate answers”  0065 The cognitive system 100 is configured to implement the pipeline 108, which hereafter will be referred to as QA pipeline 108 using the QA system pipeline” 0069 As shown in FIG. 1, the cognitive system 100 is further augmented,… for implementing a knowledge graph extension engine 120 which operates on one or more knowledge graphs 140…” the cognitive system uses machine learning techniques, including NLP, to generate a response using the knowledge graphs, DTG, and provides said responds to users.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan. Further in view of Reddy et al. “Automated and Generic Finite Element Analysis for Industrial Robot Design” hereinafter Reddy.

Claim 2
Brennan teaches the method of claim 1
Brennan does not explicitly teach, recording a plurality of user actions in the at least one user tool; storing the plurality of user actions in chronological order to create a series of user actions; and storing historical data relating a plurality of stored series of user actions.
Reddy however, when addressing issues relating to recording user actions teaches, recording a plurality of user actions in the at least one user tool; storing the plurality of user actions in chronological order to create a series of user actions; and storing historical data relating a plurality of stored series of user actions. (pg 26 “As mentioned in the previous section, Python script is used to automate the operations which occur in ANSYS Workbench. It is possible to record the activities through Journal which are based on this programming language…In order to obtain the above scripts, manually performed actions were recorded through Journaling. The rest of the operations were obtained in a similar fashion, see more in details in Appendix 2.” multiple user actions in a software environment where recorded using a “journaling” tool. Creating a python script amounts to storing the actions in the form of a chronological instruction. Scripts are executed linearly thus corresponding to a series of user action. Multiple scripts corresponding to historical data relating to multiple sets of distinct actions were recorded as described in appendix 2, including modeling, meshing, etc.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 3
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein the at least one user tool is a computer aided technology (CAx) engineering front end.
Reddy however, when addressing issues relating to recording user actions teaches, wherein the at least one user tool is a computer aided technology (CAx) engineering front end. (pg 2 “This thesis work aims to develop a methodology where tedious and repetitive design processes are automated. The design of an industrial robot lower arm will be used as a proof of concept. The modeling is done in the CAD software SolidWorks and is evaluated structurally in the FEM software ANSYS” Ansys FEM software corresponds to CAx technology used in the design or front end of engineering.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 4
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of modeling steps performed by a user
Reddy however, when addressing issues relating to recording user actions teaches, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of modeling steps performed by a user (See Appendix 2 pg 51-55 the script is a time series recording of user action, the script includes a geometric section which defines the model geometry.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 5
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of simulation setup steps performed by a user. Reddy however, when addressing issues relating to recording user actions teaches, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of simulation setup steps performed by a user. (Pg 26 “The Java scripts which are used as the macros can be run from the Python script which is written in a journal. These scripts when encoded with the journal which was described as a skeleton file can be used for automating the entire simulation process” similarly the simulation process is automated in the same manner in a python script.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 6
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of material assignment steps performed by a user.
Reddy however, when addressing issues relating to recording user actions teaches, wherein extracting human knowledge from the at least one user tool comprises: recording, in a computer aided technology (CAx), a time series of material assignment steps performed by a user. See Appendix 2 pg 51-55 the script is a time series of user action, the script includes a material selection section which defines the material properties of the geometry.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 19
Brennan teaches the method of claim 15
	Further Brennan teaches, an extraction tool, operable by the computer processor (¶0007 “In yet another illustrative embodiment, a system/apparatus is provided. The system/apparatus may comprise one or more processors and a memory coupled to the one or more processors” ¶0073 “The knowledge graph extension engine 120 comprises hypothesis tenets logic 122 which provides interfaces and data structures that allow subject matter experts (SMEs) to establish the tenets for generating hypotheses” the interface the provides a method for the SMEs to interact with the system corresponds to the extraction tool)
Brennan does not explicitly teach, to record and save a time-sequence of user actions performed in the at least one user tool and store a historical record of a plurality of time-sequences of user actions in the database.  
Reddy however, when addressing issues relating to recording user actions teaches, to record and save a time-sequence of user actions performed in the at least one user tool and store a historical record of a plurality of time-sequences of user actions in the database.  (pg 26 “As mentioned in the previous section, Python script is used to automate the operations which occur in ANSYS Workbench. It is possible to record the activities through Journal which are based on this programming language…In order to obtain the above scripts, manually performed actions were recorded through Journaling. The rest of the operations were obtained in a similar fashion, see more in details in Appendix 2.” multiple user actions in a software environment where recorded using a “journaling” tool. Creating a python script amounts to storing the actions in the form of a chronological instruction. Scripts are executed linearly thus corresponding to a time series of user actions. Multiple scripts corresponding to historical data relating to multiple sets of distinct actions were recorded as described in appendix 2, including modeling, meshing, etc.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 20
Brennan teaches the method of claim 15
Brennan does not explicitly teach, wherein the at least one user tools comprises a computer aided technology (CAx).
Reddy however, when addressing issues relating to recording user actions teaches, wherein the at least one user tools comprises a computer aided technology (CAx).. (pg 2 “This thesis work aims to develop a methodology where tedious and repetitive design processes are automated. The design of an industrial robot lower arm will be used as a proof of concept. The modeling is done in the CAD software SolidWorks and is evaluated structurally in the FEM software ANSYS” Ansys FEM software corresponds to CAx technology.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a specific method for recording user actions in a computer aided design tool as taught by Reddy to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement a “mechanical design process… modified in a way to be able to deliver reliable and fast products. One way of modifying the process is by reducing the amount of manual work by automating the repetitive tasks using scripts built in the computer tools.” (Abstract Reddy pg 2)

Claim 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan. Further in view of Sarikaya US Document US 20170337478 A1, hereinafter Sarikaya.

Claim 12
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein the one or more machine learning techniques comprises reinforcement learning.
Sarikaya however, a machine learning system for analyzing semantic content of a user’s speech teaches, wherein the one or more machine learning techniques comprises reinforcement learning. (¶0046 “The data store 120 can store option information using any kind of data structure or combination of data structures, such as, but not limited to, a flat file, a set of database tables, a knowledge graph with a relational ontology,” 0056 “In some implementations, the training system 108 also uses reinforcement learning in its training” as seen in figure 1 the training is based on the data from the scenario information 120 or data store, in this case a knowledge graph, in accordance with reinforcement learning techniques.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning technique for performing semantic analysis on human language tool as taught by Sarikaya to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “the technique expedites and reduces the cost of developing PDA-analysis components by eliminating or reducing the role of human experts in the training process. Further, the technique can produce more accurate and robust PDA-analysis components compared to conventional manual training techniques.” (¶0008 Sarikaya)

Claim 14
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein the one or more machine learning techniques comprises deep learning.
Sarikaya however, a machine learning system for analyzing semantic content of a user’s speech teaches, wherein the one or more machine learning techniques comprises deep learning. (¶0050 “By way of preview of that subsection, the SU utterance-generating component 122 can use one or more deep-learning machine-trained neural networks to perform the mapping.” Similarly to the rejection of claim 12 the SU component can employ deep learning methods)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning technique for performing semantic analysis on human language tool as taught by Sarikaya to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “the technique expedites and reduces the cost of developing PDA-analysis components by eliminating or reducing the role of human experts in the training process. Further, the technique can produce more accurate and robust PDA-analysis components compared to conventional manual training techniques.” (¶0008 Sarikaya)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan. Further in view of Barret US Document US 20170161105 A1, hereinafter Barret.

Claim 13
Brennan teaches the method of claim 1
Brennan does not explicitly teach, wherein the one or more machine learning techniques comprises generative adversarial networks
Barret however, a machine learning techniques for processing data including generative adversarial networks, wherein the one or more machine learning techniques comprises generative adversarial networks (¶0146 “At block 530, the assessment system 105 may consider all of the available iteration data and apply a machine learning technique to the iteration data… Examples of unsupervised learning include anomaly detection, clustering and cluster analysis, multivariate analysis, neural networks such as Hebbian learning or generative adversarial networks, expectation-maximization algorithms, blind signal separation techniques, and so forth” one such machine learning technique is generative adversarial networks.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a machine learning technique for data processing specifically generative adversarial networks as taught by Barret to the disclosed invention of Brennan.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “techniques to integrate a large volume of data and analyze it to reliably determine errors or inefficiencies associated with the generation and processing of all that data. The identification of these errors or inefficiencies can be used in order to improve the accuracy and efficiency in generating and processing future data.” (¶0004 Barret)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122   

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122